Citation Nr: 0916333	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), to include as due to left leg above knee 
amputation.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to May 1968.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that at the commencement of this appeal, the 
Veteran was represented by the American Legion.  However, in 
a March 2009 VA Form 21-22, Appointment of Veterans Service 
Organization As Claimant's Representative, the Veteran 
indicated that he was appointing the Paralyzed Veterans of 
America to represent him.  

In a March 2009 letter, the Veteran's representative 
indicated that the Veteran is currently diagnosed with 
primary lateral sclerosis (PLS).  To the extent that the 
March 2009 letter constitutes an informal claim of 
entitlement to service connection for PLS, the Board refers 
the issue to the RO for appropriate action.  See 38 C.F.R. § 
3.1(p) (2008).  Additionally, in the March 2009 letter, the 
Veteran's representative referred to a pending claim of 
entitlement to certification of eligibility for automobile 
and adaptive equipment or for adaptive equipment only.  To 
the Board's knowledge, that issue has yet to be adjudicated 
by the RO.  Accordingly, the Board refers the issue to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDING OF FACT

On March 9, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran's representative that a withdrawal of the Veteran's 
appeal as to the ALS claim was requested
CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by 
the Veteran, through his representative, as to the issue on 
appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative.  See 38 C.F.R. § 20.204 
(2008).

The Veteran, through his representative, withdrew his appeal 
as to his ALS claim in a signed statement dated March 9, 
2009.  See 38 C.F.R. § 20.204 (2008).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeal as to the issue currently before the Board and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issue currently on appeal and 
the appeal is therefore dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to 
service connection for ALS, to include as due to left leg 
above knee amputation, is dismissed.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


